Citation Nr: 9918241	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-26 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a breast tumor.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to an increased rating from an original claim 
for service connection for pelvic inflammatory disease and 
dysfunctional bleeding, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1984 to January 
1991.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in August 
1995 by the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein, in part, 
service connection was denied for hypertension, a breast 
tumor, and a stomach disorder, and was granted for pelvic 
inflammatory disease and dysfunctional bleeding, which was 
assigned a noncompensable rating effective as of February 3, 
1995, the date of receipt by VA of the veteran's application.  
By means of a rating decision dated in April 1996, the rating 
for this disorder was increased to 10 percent, effective as 
of February 3, 1995.  

In November 1998, the Board remanded this case in order to 
satisfy due process concerns.  The requested action has been 
accomplished, and the case has been returned to the Board for 
additional appellate consideration.


FINDINGS OF FACT

1.  Hypertension is not currently manifested.

2.  A breast tumor is not currently manifested.


3.  A stomach disorder is not currently manifested.

4.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for pelvic 
inflammatory disease and dysfunctional bleeding has been 
developed.

5.  Pelvic inflammatory disease and dysfunctional bleeding is 
manifested primarily by symptoms that require no more than 
continuous treatment; symptoms not controlled by continuous 
treatment are not shown, nor is it shown that this disability 
is productive of more than moderate impairment.  


CONCLUSIONS OF LAW

1.  A claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A claim for service connection for a breast tumor is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A claim for service connection for a stomach disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for an increased rating for pelvic 
inflammatory disease and dysfunctional bleeding are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§  4.116, 
4.116a (in effect prior to May 22, 1995), Diagnostic Code 
7614.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension, a Breast Tumor, and 
a Stomach Disorder

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the medical evidence does not 
demonstrate that hypertension, a breast tumor or a stomach 
disorder is currently manifested.  Since service connection 
cannot be granted for a disability that does not currently 
exist, the Board must accordingly find that a claim for 
service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See Caluza, supra.  See also Rabideau v. Derwinski, 
2 Vet. App. 141 (1993), and Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

In the instant case, the most recent clinical records, which 
are the reports of VA medical examinations conducted in late 
1996 and early 1997, do not show that the disorders for which 
the veteran seeks service connection, and which are the 
subject of this appeal, were at that time identified.  The 
report of a December 1996 examination indicates diagnoses to 
include history of hypertension during pregnancy, "resolved."  
With regard to her allegations of breast problems, this 
report notes her complaints of breast discharge, along with 
her indication that she 

had been diagnosed with fibrocystic breast disease.  However, 
the report of a January 1997 VA gynecological examination 
shows that there was no distinct mass or axillary 
lymphadenopathy, and that there was no erythema or discharge.  
The assessment was one of "[n]ormal exam" with regard to the 
veteran's breasts; the report does not reference any findings 
that a breast tumor was discerned.  Likewise, with regard to 
the manifestation of a stomach disorder, the post-service 
medical record, to include the reports of the 1996 and 1997 
VA examinations, is devoid of findings or diagnoses that 
would indicate that any such disorder is currently 
manifested.  (It is noted that the RO's August 1995 grant of 
service connection for pelvic inflammatory disease with 
dysfunctional bleeding was based, in part, on inservice 
evidence of abdominal pain.)

In brief, while the veteran's service medical records may 
demonstrate that she was accorded treatment for hypertension 
while pregnant, for breast problems, and for stomach 
complaints, and while private medical records dated in 1995 
show treatment for breast discharge, it cannot be 
controverted that the medical record dated subsequent to 
service-and subsequent to 1995-does not show that 
hypertension, a breast tumor or a stomach disorder is 
currently manifested.  

The Board must reiterate that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of a current disability.  In the case at hand, 
the Board must therefore conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for hypertension, a breast tumor or a stomach disorder could 
be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  The Board 
accordingly finds that the veteran's claims are not well 
grounded and are therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 

under 38 U.S.C.A. § 5103(a) (West 1991) to advise the 
claimant of the evidence required to complete his or her 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997) (per curiam).  In the case at hand, the Board 
notes that the veteran has not indicated that any such 
evidence is available.  The Board must point out that its 
duty to assist the veteran in the development of her claims, 
as stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded.  The Board 
must also point out that the veteran is free to submit new 
and material evidence, and reopen her claims for service 
connection, at any time.

II.  An Increased Rating for Pelvic Inflammatory Disease
 and Dysfunctional Bleeding

With regard to the veteran's claim for an increased rating 
for a disability classified as pelvic inflammatory disease 
and dysfunctional bleeding, the Board finds that this claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  She has not alleged that any records that may be 
obtained, and which have not already been secured by VA, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist her pursuant to 38 U.S.C.A. § 5107(a) (West 1991) has 
been satisfied.

Service connection for a disability classified as pelvic 
inflammatory disease and dysfunctional bleeding was granted 
by the Nashville RO by means of a rating decision rendered in 
August 1995 following review of evidence that included the 
veteran's service medical records.  The RO noted that these 
records reflected multiple episodes of abdominal pain, that 
pelvic inflammatory disease was diagnosed, and that a hormone 
dysfunction was diagnosed as the cause of 

dysfunctional bleeding.  A noncompensable evaluation was 
assigned, effective as of February 3, 1995, the date of 
receipt by VA of the veteran's claim.  

The veteran thereafter indicated disagreement with the 
assignment of that noncompensable evaluation.  By means of an 
April 1996 rating decision, the RO increased the rating for 
that disability to 10 percent, effective as of February 3, 
1995.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
veteran has indicated continued disagreement with that rating 
percentage, contending, in essence, that her disability is 
more severe than as reflected by that 10 percent evaluation.  
After a review of the evidence, however, the Board finds that 
her contentions are not supported by the record, and that her 
claim fails.

The severity of pelvic inflammatory disease is ascertained by 
application of criteria set forth at 38 C.F.R. § 4.116 (West 
1991) of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1998) (Schedule).  Under these criteria, the 10 
percent rating currently in effect contemplates the 
manifestation of symptoms that require continuous treatment.  
A rating greater than the 10 percent evaluation currently in 
effect contemplates the manifestation of symptoms that are 
not controlled by continuous treatment.  

In addition, it is noted that the rating criteria that are 
applicable with regard to the veteran's gynecological 
disability were revised during the pendency of her appeal.  
Under the rating criteria that were in effect when she filed 
her claim, and which remained in effect through May 21, 1995, 
the 10 percent rating assigned for her disability 
contemplated the manifestation of moderate impairment, while 
a rating greater than 10 percent required the manifestation 
of severe symptoms that would be similar to chronic residuals 
of infections, burns chemicals, foreign bodies and the like.  

The Court has held that, in circumstances in which rating 
criteria were revised during the pendency of an appeal, VA is 
to apply the criteria that are more favorable 

to the claimant.  Karnas v. Brown, 6 Vet. App. 101 (1993).  
In the instant case, the Board finds that neither rating 
criteria are more favorable to the veteran, and will 
accordingly consider both criteria with regard to her request 
for increased compensation.  Such action by the Board is not 
prejudicial to her.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board must conclude that an increased rating cannot be 
granted under either rating criteria.  The report of the most 
recent gynecological examination of the veteran, which was 
that conducted by VA in January 1997, shows that there was 
diffuse pelvic pain, but that her examination was otherwise 
"[n]ormal."  Her external female genitalia were deemed 
normal, and there was no vestibular sensitivity.  Her vagina 
was pink and moist, with no evidence of abdominal discharge.  
There was no cervical motion tenderness.  In contrast, the 
report of the December 1996 VA general medical examination 
shows that she showed "extreme discomfort" during her pelvic 
examination, to the point where the examination had to be 
discontinued, that she cited a history of pain and 
discomfort, and that she indicated that she has been treated 
with nonsteroidal anti-inflammatories "which she finds help 
her but do not completely relieve the discomfort."  

While the Board acknowledges these complaints, and the fact 
that the veteran experiences pain and discomfort that may not 
be completely alleviated through medication, such evidence 
must be balanced against the clinical record, and in 
particular the findings shown in January 1997.  The Board is 
of the opinion that the evidence, when viewed in its 
entirety, does not show that her disability is productive of 
severe impairment, as would be required by the criteria in 
effect prior to May 22, 1995; that is, the impairment 
demonstrated is not analogous to the chronic residuals of 
infections, burns, chemicals or foreign bodies.  Likewise, 
even though she avers that the anti-inflammatories she uses 
do not fully alleviate her symptoms, the Board must conclude 
that these symptoms are not such that can be said to be 
uncontrolled by continuous medication; the Board believes 
that there is a 

distinction between symptoms that are uncontrolled (as 
required by the Schedule as of May 22, 1995), and those that 
are not completely controlled. 

In brief, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for pelvic inflammatory disease and dysfunctional 
bleeding.  Her claim, accordingly, fails.


ORDER

A claim for service connection for hypertension is not well 
grounded, and is accordingly denied.  A claim for service 
connection for a breast tumor is not well grounded, and is 
accordingly denied.  A claim for service connection for a 
stomach disorder is not well grounded, and is accordingly 
denied.  An increased rating for pelvic inflammatory disease 
and dysfunctional bleeding is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

